1:21-cv-01300-HMH-SVH           Date Filed 08/19/21      Entry Number 36        Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

  Jeriton Lavar Curry,                          )
                                                )       C.A. No. 1:21-1300-HMH-SVH
                         Plaintiff,             )
                                                )
         vs.                                    )       OPINION & ORDER
                                                )
  Federal Bureau of Prisons; Federal            )
  Correctional Institution Williamsburg;        )
  Officer J. Olberding; Warden Bryan            )
  Dobbs; and Officer Hardison,                  )
                         Defendants.            )


         This matter is before the court for review of the Report and Recommendation of United

  States Magistrate Judge Shiva V. Hodges, made in accordance with 28 U.S.C. § 636(b)(1) and

  Local Civil Rule 73.02 for the District of South Carolina.

         The magistrate judge makes only a recommendation to this court. The recommenda-

  tion has no presumptive weight. The responsibility to make a final determination remains with

  this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

  making a de novo determination of those portions of the Report and Recommendation to

  which specific objection is made, and the court may accept, reject, or modify, in whole or in

  part, the recommendation of the magistrate judge or recommit the matter with instructions.

  See 28 U.S.C. § 636(b)(1) (2006).

         The Plaintiff filed no objections to the Report and Recommendation. In the absence of

  objections to the magistrate judge’s Report and Recommendation, this court is not required to

  give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

  199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face

                                                    1
1:21-cv-01300-HMH-SVH          Date Filed 08/19/21       Entry Number 36        Page 2 of 2




  of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

  Co., 416 F.3d 310, 315 (4th Cir. 2005).

         After a thorough review of the Report and Recommendation and the record in this case,

  the court adopts Magistrate Judge Hodges’ Report and Recommendation and incorporates it

  herein. It is therefore

         ORDERED that Plaintiff’s claims against Federal Bureau of Prisons, Federal

  Correctional Institution Williamsburg, and Warden Bryan Dobbs are dismissed.

         IT IS SO ORDERED.


                                                s/Henry M. Herlong, Jr.
                                                Senior United States District Judge

  Greenville, South Carolina
  August 19, 2021




                               NOTICE OF RIGHT TO APPEAL

         The Plaintiff is hereby notified that he has the right to appeal this order within sixty

  (60) days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate

  Procedure.




                                                  2
